Opinion by
Rice, P. J.,
If there were no judicial precedents defining the limits of the obligation which is assumed by a surety upon entering into such a contract as the defendant entered into, *120application of familiar and well-settled principles of the law of contracts to the facts admitted by the demurrer would inevitably lead to the conclusion that the defendant was legally bound to pay the sums claimed by the plaintiff in her statement. This conclusion involves no strained construction or doubtful conjecture, but simply holds the defendant to the performance of what he expressly agreed to do. But the question raised by the demurrer is not one of first impression. The same question was raised, and, after deliberate consideration, was decided in the same way it was decided here, in Coe v. Vodges, 71 Pa. 383. That case was discussed in Pleasanton’s App., 75 Pa. 344, and, although the two cases were distinguished on their facts, with the result that in the latter the surety was held to be discharged, the principle of the former was reaffirmed in this emphatic language: “In the present case if the surety had done nothing to prevent a renewal he could not escape his liability.” If Coe v. Vodges is to be followed it is clear this judgment must be affirmed. This is not seriously controverted by appellant’s counsel. What they contend for in their critical and ingenious argument is, that the case of Brown v. Kelly, 27 Pittsb. Leg. Journal, 78, being later in time, is the controlling precedent. We remark, in the first place, with regard to this contention, it is scarcely to be supposed the Supreme Court intended, in a case not marked to be officially reported, to overrule its previous decision upon a question of such grave importance, which decision was called to its attention but is not mentioned in its opinion. The more reasonable interpretation of the decision is, that the court considered that the controlling facts of tfie case and the terms of the lease and contract of the surety differed so materially from the facts of the previously decided case and the terms of the lease and contract involved therein, as to render the principle of the case inapplicable. These distinctions were referred to at length in the opinion of Judge Ewing, who presided at *121the trial of the case, and are well pointed out in the opinion under review in this case. “In determining whether a conclusion of law in any adjudicated case is a precedent in a subsequent one, the value of the first, usually, is measured by its similarity or dissimilarity to the second in its controlling facts:” Dean, J., in Yoders v. Amwell Twp., 172 Pa. 447. Bearing this principle in mind, Coe v. Vodges and Brown v. Kelly may each stand as authority for the principle applicable to its peculiar facts.
In the second place, a dozen years after Brown v. Kelly was decided the decision in Coe v. Vodges was elaborately reviewed on its facts and unequivocally treated as an authoritative precedent in Shackamaxon Bank v. Yard, 143 Pa. 129. It was recognized as such in Supplee v. Herrman, 16 Pa. Superior Ct. 45, and Reading Trust Co. v. Jackson, 22 Pa. Superior Ct. 69, and it was cited and its principle applied in Shand v. McCloskey, 27 Pa. Superior Ct. 260. It would be presumptuous indeed for this court at this time to dismiss it as an overruled case. It is an authoritative precedent precisely applicable to the facts of this case and controlling.
The judgment under review is right, both on principle and authority. It is fully sustained by the clear and convincing opinion of President Judge Wilson, and we need add nothing further to what he has said.
The judgment is affirmed.